DETAILED ACTION
This action is pursuant to the claims filed on 04/23/2021. Claims 1-11, 15-17, and 19-21 are pending. A first action on the merits of claims 1-11, 15-17, and 19-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 9-11, 15, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (WO 2010/038176) in view of Lipoma (U.S. PGPub No. 2013/0197387).
Regarding claim 1,  Schmidt teaches an article of clothing (Fig 1 garment 10) comprising: a cloth (Fig 1 and 3 textile 22 of sensor carrier 20); at least two conductors that are set in the cloth (Fig 3a-c sensors 25); and circuitry (Fig 7 circuitry of monitoring means 60) that is connected to the at least two conductors (See Fig 7) and determines an impedance variation of a predetermined area based on a voltage value between the at least two conductors, which are electrically separated from each other at the predetermined area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; sensors 25 are electrically separated at the predetermined area), to which a high-frequency current is applied in a state in which the high-frequency current in a range from 100 kHz to 5 MHz (Pg 4 lns 33-34. 100 kHz- 1 MHz) flows in the measurement target between the conductors and a skin of the measurement target. (Pg 4 line 33 - pg 5 line 8).
Schmidt fails to teach wherein the at least two conductors are not in direct contact with a skin such that the high-frequency current flows in a contactless manner between the conductors and a skin.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26) such that the high-frequency current flows in a contactless manner between the conductors and a skin (claims 1, 4 describe measuring capacitance changes between body part and the conductive elements, such that a current is applied in a contactless manner between the two). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two conductors of Schmidt in view of Lipoma to incorporate the conductors into a textile such that they are contactless with the skin and drive a high frequency current to the user to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art to provide contactless conductors to yield the predictable result of a system with increased comfort for the user (Lipoma Fig 3 contactless conductive elements 20).
Schmidt/Lipoma discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 3, Schmidt further teaches wherein the at least two conductors (sensor 25) are set in the cloth to satisfy at least one of a condition that at least a part of the at least two conductors be disposed as a sewing material in the cloth
Regarding claim 4, Schmidt teaches at least two conductors include two conductors (Fig 6 sensors 26) which are set in the cloth at positions corresponding to lungs (Pg 3 line 18-20) and two conductors (Fig 6 sensors 27) which are set in the cloth at positions corresponding to a heart (Pg 7 line 29-30 states sensors may measure ECG of the wearer necessarily meaning that the conductors are positioned at the heart); wherein the clothing further comprises a biological information detection unit configured to determine a pulmonary ventilation rate and/or heartbeat information based on a signal from the circuitry (Fig 7 monitoring means; Pg 7 line 29-30 used to measure ECG (i.e., heartbeat information)).
Regarding claim 9, Schmidt teaches a biological information detection device (fig 1 garment 10) comprising: two conductors (Fig 3a-c sensors 25) that are set in a cloth at positions corresponding to lungs or a heart (Pg 3 lines 18-20); and circuitry (Fig 7 monitoring means 60) that is connected to the two conductors and determines biological information (monitoring means detects impedance change of lungs to determine onset of acute congestive heart failure; Pg 3 lines 15-20) on the basis of a voltage value between the two conductors, which are electrically separated from each other at a target area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; sensors 25 are electrically separated at the predetermined area) , to which a high-frequency current is applied in a range from 100 kHz to 5 MHz (Pg 4 line 33 - pg 5 line 8, 100 kHz to 1 MHz).
Schmidt fails to teach the two conductors not being in direct contact with a skin such that a state in which the high-frequency current flows in the living body in a contactless manner between the conductors and a skin of the living body.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26) such that the high-frequency current flows in a contactless manner between the conductors and a skin (claims 1, 4 describe measuring capacitance changes between body part and the conductive elements, such that a current is applied in a contactless manner between the two). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two conductors of Schmidt in view of Lipoma to incorporate the conductors into a textile such that they are contactless with the skin and drive a high frequency current to the user to arrive at the device of claim 9. Doing so would be obvious to one of ordinary skill in the art to provide contactless conductors to yield the predictable result of a system with increased comfort for the user (Lipoma Fig 3 contactless conductive elements 20).
Schmidt/Lipoma discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 10, Schmidt teaches an input device (Fig 7 sensors 25, monitoring means 60, voltage measuring means 55, AC current source 50 and connecting means 45) comprising: two conductors (Fig 3a-c sensors 25) that are sewn onto a fiber sheet (sensor carrier 20; Pg 7 lines 21-27); and circuitry (Fig 7 monitoring means 60) that is connected to the two conductors and determines an impedance variation of a predetermined area on the basis of a voltage value between the at least two conductors, which are electrically separated from each other at a target area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; sensors 25 are electrically separated at the predetermined area), to which a high-frequency current is applied in a range from 100 kHz to 5 MHz (Pg 4 line 33 - pg 5 line 8, 100 kHz to 1 MHz). 
Schmidt fails to teach the two conductors not being in direct contact with a skin such that a state in which the high-frequency current flows in the living body in a contactless manner between the conductors and a skin of the living body.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26) such that the high-frequency current flows in a contactless manner between the conductors and a skin (claims 1, 4 describe measuring capacitance changes between body part and the conductive elements, such that a current is applied in a contactless manner between the two). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two conductors of Schmidt in view of Lipoma to incorporate the conductors into a textile such that they are contactless with the skin and drive a high frequency current to the user to arrive at the device of claim 10. Doing so would be obvious to one of ordinary skill in the art to provide contactless conductors to yield the predictable result of a system with increased comfort for the user (Lipoma Fig 3 contactless conductive elements 20).
Schmidt/Lipoma discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.	
Regarding claim 11, in view of claim 10 above, Schmidt further teaches wherein the two conductors are sewn onto the fiber sheet (Pg 7 lines 21 -27) to satisfy at least one of a conditions that; the two conductors (sensors 25) be at least a partial element of a fabric structure of the fiber sheet (sensors sewn onto textile of sensor carrier 20 create a partial fabric structure).
Regarding claim 15, in view of the combination of claim 9 above, Schmidt further teaches wherein the two conductors are set in the cloth (Pg 7 lines 21 -27) to satisfy at least one of a condition that the two conductors (sensors 25) be at least a partial element of a fabric structure of the cloth (sensors sewn onto textile of sensor carrier 20 create a partial fabric structure).
Regarding claim 19, Schmidt teaches a method for acquiring a biological information (Fig 7 and abstract) comprising; providing two conductors that are set in a cloth (Fig 7 sensors 25; Pg 3 lines 18-20); applying a high-frequency current to the two conductors (Pg 4 lines 33 - pg 5 line 8), and determining the biological information based on a voltage value between the two conductors, which are electrically separated from each other at a target area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; sensors 25 are electrically separated at the predetermined area), in a state in which the high-frequency current flows in the living body in a range from 100 kHz to 5 MHz (Pg 4 line 33 - pg 5 line 8, 100 kHz to 1 MHz). 
Schmidt fails to teach the two conductors set in cloth so as not to be in direct contact with a skin.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are set in cloth (Fig 7, [0086]; conductive element 72 set in t-shirt vinyl 71 and article of clothing dielectric 74) and not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26; Fig 7 conductive element 72 not in contact with body part 75). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two conductors of Schmidt in view of Lipoma to incorporate the conductors into a textile such that they are contactless with the skin of the user to arrive at the device of claim 19. Doing so would be obvious to one of ordinary skill in the art to provide contactless conductors to yield the predictable result of a system with increased comfort for the user (Lipoma Fig 3 contactless conductive elements 20).
Schmidt/Lipoma discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 20, Schmidt teaches a biological information detection device (fig 1 garment 10) comprising: two conductors (Fig 3a-c sensors 25) that are set in a cloth (Pg 3 lines 18-20); two second conductors that are set in cloth (Fig 3a-c sensors 25); and circuitry (Fig 7 monitoring means 60) that is connected to the first two conductors and the two second conductors, which are electrically separated from each other at a target area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; all four sensors 25 are electrically separated at the predetermined area),  and determines biological information (monitoring means detects impedance change of lungs based on the basis of a voltage value between the two first conductors or between the two second conductors in a state in which a high-frequency current is applied in a range from 100 kHz to 5 MHz (Pg 4 line 33 - pg 5 line 8, 100 kHz to 1 MHz).
Schmidt fails to teach the first and second two conductors not being in direct contact with a skin such that a state in which the high-frequency current flows in the living body in a contactless manner between the conductors and a skin of the living body.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26) such that the high-frequency current flows in a contactless manner between the conductors and a skin (claims 1, 4 describe measuring capacitance changes between body part and the conductive elements, such that a current is applied in a contactless manner between the two). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first two conductors and second two conductors of Schmidt in view of Lipoma to incorporate the conductors into a textile such that they are contactless with the skin and drive a high frequency current to the user to arrive at the device of claim 20. Doing so would be obvious to one of ordinary skill in the art to provide contactless conductors to yield the predictable result of a system with increased comfort for the user (Lipoma Fig 3 contactless conductive elements 20).
Schmidt/Lipoma discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.	
Regarding claim 21, Schmidt teaches a biological information detection device (fig 1 garment 10) comprising: a cloth having a plate-shape or a sheet-shape (Fig 3a textile 21 of carrier 20); at least two conductors (Fig 3a-c sensors 25);  and circuitry (Fig 7 monitoring means 60) that is connected to the two conductors and determines biological information (monitoring means detects impedance change of lungs to determine onset of acute congestive heart failure; Pg 3 lines 15-20) on the basis of a voltage value between the two conductors, which are electrically separated from each other at a target area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; sensors 25 are electrically separated at the predetermined area) , to which a high-frequency current is applied in a range from 100 kHz to 5 MHz (Pg 4 line 33 - pg 5 line 8, 100 kHz to 1 MHz).
Schmidt fails to teach the two conductors not being in direct contact with a skin such that a state in which the high-frequency current flows in the living body in a contactless manner between the conductors and a skin of the living body.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26) such that the high-frequency current flows in a contactless manner between the conductors and a skin (claims 1, 4 describe measuring capacitance changes between body part and the conductive elements, such that a current is applied in a contactless manner between the two). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two conductors of Schmidt in view of Lipoma to incorporate the conductors into a textile such that they are contactless with the 
Schmidt/Lipoma discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Lipoma as applied to claim 1, and in further view of Austin (U.S. PGPub No. 2008/0183095).
Regarding claim 2, Schmidt further teaches an extending portion that electrically connects the at least two conductors to the circuitry (Fig 7 trace connecting sensors 25 to circuitry 60).
Schmidt fails to teach a shield that covers at least a part of the at least two conductors and the extending portion.
In related physiologic monitoring clothing prior art, Austin teaches a shield that covers a sensor for shielding ([0051]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloth of Schmidt and in view of Lipoma and Austin to incorporate a shield covering at least a part of the two conductors and the extending portion to arrive at the device of claim 2. Doing so would .
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Lipoma, and in further view of Donnelly (U.S. PGPub No. 2010/0298899).
Regarding claim 5, the Schmidt/Lipoma combination teaches the article of clothing of claim 4 as stated above. Schmidt further teaches wherein the output unit (Fig 7 measuring means 60) is configured to detect a pattern of a determined impedance variation (Pg 4 line 33 - pg 5 line 8).
Schmidt fails to explicitly teach that the output unit outputs a biological information detection start signal for driving the biological information detection unit. 
In related physiologic monitoring clothing prior art, Donnelly teaches a similar article of clothing (Fig 1 device 100 with impedance sensors 110; [0060]) with a biological information detection unit (Fig 1 controller 105); the biological information detection unit (Fig 1 controller 105) configured to determine a pulmonary ventilation rate or heartbeat information on the basis of a signal from the output unit ([0060]) configured to detect a pattern of a determined impedance variation ([0059], average impedance values being under a threshold over time constitutes a pattern). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of clothing of Schmidt in view of Lipoma and Donnelly to incorporate the biological information detection unit configured to determine a physiologic parameter when the output unit outputs a start signal based on a detection of an impedance pattern. Doing so would allow for 
Regarding claim 8, Schmidt teaches a biological information detection device (Fig 1 garment 10) comprising: two first conductors that are set in an article of clothing (Fig 6 sensors 27); two second conductors that are set in the article of clothing at positions corresponding to lungs or a heart (Fig 6 sensors 26; Pg 3 line 18-20; Pg 7 line 29-30); circuitry (Fig 7 monitoring means 60) that is connected to the first and second conductors (See Fig 7) and determines an impedance variation in an area in the vicinity of the two first conductors on the basis of a voltage value between the two first conductors, which are electrically separated from each other at a target area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; sensors 25 are electrically separated at the predetermined area), to which a first high-frequency current is applied in a range from 100 kHz to 5 MHz (Pg 4 line 33 - pg 5 line 8, 100 kHz to 1 MHz). Schmidt further teaches that the sensors are capable also capable of measuring the ECG of a wearer which includes determining biological information based on a voltage value between two conductors.
Schmidt fails to teach the two conductors not being in direct contact with a skin such that a state in which the high-frequency current flows in the living body in a contactless manner between the conductors and a skin of the living body.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26) such that the high-frequency current flows in a contactless manner between the conductors and a skin (claims 1, 4 describe measuring capacitance changes between body part and the conductive elements, such that a current is applied in a contactless manner between the . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two conductors of Schmidt in view of Lipoma to incorporate the conductors into a textile such that they are contactless with the skin and drive a high frequency current to the user. Doing so would be obvious to one of ordinary skill in the art to provide contactless conductors to yield the predictable result of a system with increased comfort for the user (Lipoma Fig 3 contactless conductive elements 20).
Schmidt/Lipoma fail to teach a biological information detection unit configured to determine biological information on the basis of a voltage value between the two second conductors to which a second high-frequency current is applied.
Donnelly teaches a similar article of clothing comprising a biological information detection unit (Fig 1 controller 105) configured to determine biological information on the basis of a voltage value between the two second conductors (Fig 1 sensors 110 measure transthoracic impedance; [0059-0060]) to which a second high-frequency current is applied (Examiner notes that the process for measuring impedance necessarily includes providing a high-frequency current to the conductors as described in Schmidt). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of clothing of Schmidt in view of Lipoma and Donnelly to incorporate the biological information detection unit to determine biologic information on the basis of a voltage value between a second set of conductors. Doing so would allow the article of clothing to detect and monitor multiple parameters and/or areas of the patient simultaneously ([0059-0060]).
Schmidt/Lipoma/Donnelly discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary In re Aller, 105 USPQ 233.	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Lipoma as applied to claim 1, and in further view of Ting (U.S. PGPub No. 2005/0054941).
Regarding claim 6, Schmidt teaches the article of clothing of claim 1 and further teaches wherein the conductor comprises a conductive textile (Pg 3 lines 30-35).
Schmidt fails to explicitly teach if the conductive textile has a conductive thread or belt shape.
In related physiological monitoring clothing prior art, Ting teaches a similar article of clothing wherein a conductor has a thread shape ([0024]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive textile of Schmidt to incorporate a conductor with a thread shape as taught by Ting. Doing so would provide a conductor that is can be easily integrated into an article of clothing while maintaining comfort for the patient to provide the predictable result of a conductive element capable of transmitting electric current for the function of the device.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Lipoma as applied to claim 1, and in further view of Longinotti (U.S. PGPub No. 2014/0318699).
Regarding claim 7, Schmidt teaches the article of clothing of claim 1 as stated above and further teaches an input source (Fig 7 AC current source 50) that is used to apply the high-frequency current to the at least two conductors (Pg 9 lines 1 - 13).
Schmidt fails to teach that the input source is disposed in the cloth.
Longinotti teaches a similar article of clothing with a variety of components integrated into a shirt (Fig 4; [0272]), specifically a power supply that inputs current and power to the system is located within the shirt (Fig 4, power supply 82; [0272]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the input source of Schmidt to dispose it in the cloth of the article of clothing as taught by Longinotti to arrive at the article of clothing of claims 7. Doing so would reduce the need to have an extra external component connected to the article of clothing which allows for the device to be less bulky and more comfortable.
Regarding claim 16, in view of the combination of claim 9 above, Schmidt further teaches wherein the two conductors comprise conductive textiles (Pg 3 lines 30-35).
Schmidt/Lipoma fail to explicitly teach wherein the two conductors include (a) a carbon material or (b) at least one of thread with conductive ink and a cloth with conductive ink.
Longinotti teaches a similar article of clothing with a variety of components integrated into a shirt (Fig 4; [0272]) and wherein a conductor includes a carbon fiber material sewn into the garment ([0280]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductor including a conductive textile of Schmidt in view of Lipoma and Longinotti to incorporate a carbon material within the conductor. Doing so would have been a simple substitution of one well-known conductive thread material (Schmidt, conductive textile) for another well-known .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Lipoma as applied to claim 9, and in further view of Ni (U.S. PGPub No. 2004/0111041).
Regarding claim 17, in view of the combination of claim 9, Schmidt further teaches that the device measures ECG information (Pg 7 line 29-30 states sensors may measure ECG ) and Lipoma further teaches detecting respiration (Fig 8b).
Schmidt/Lipoma fail to teach the simultaneous detection of a pulmonary ventilation rate and a number of heartbeats per minute.
In related biological detection prior art, Ni teaches a system that simultaneously monitors a pulmonary ventilation rate and a heart rate in the living body ([0034] system measures heart rite and respiration rate simultaneously). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two sets of conductors and control circuitry of Schmidt in view of Lipoma and Ni to incorporate the measurement of a pulmonary ventilation rate and a heart rate simultaneously to arrive at the device of claim 17. Doing so would advantageously allow the system to detect sleep and associated sleeping conditions ([0033-0034]).
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the applicant argues that Lipoma “does not teach or suggest measuring impedance or variation in impedance based on a voltage value between at least two conductors to which a high-frequency current in a range from 100 kHz to 5MHz is applied”. The applicant further cites paragraphs [0075-0077] to support the above noted assertion. However, the applicant fails to provide any response or arguments detailing the reasons the Schmidt reference, and therefore the combination as a whole, does not teach or suggest the above noted limitation. Page 4, line 33-34, page 7 line 21 to page 8 line 10 and Figures 3a-c of Schmidt disclose “measuring impedance or variation in impedance based on a voltage value between at least two conductors to which a high-frequency current in a range from 100 kHz to 5MHz is applied” as claimed.
As such these arguments directed towards claims 1-11, 15-17, and 19-21 are unpersuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794